Citation Nr: 0610777	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES


1. Entitlement to an effective date prior to January 21, 
1994, for the grant of service connection for vertigo 
secondary to ear surgery.

2. Entitlement to an earlier effective date for the grant of 
permanency of a total 100 percent schedular rating for 
Meniere's disease.  

3.  Entitlement to an effective date prior to June 27, 2000, 
for a grant of service connection and the assignment of a 100 
percent rating for Meniere's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to September 1989.

The issue of entitlement to an earlier effective date for the 
grant of service connection for vertigo secondary to ear 
surgery, comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO in Muskogee, 
Oklahoma.

In a June 1998 rating decision the RO essentially granted 
service connection for vertigo and established a 30 percent 
evaluation for tinnitus with vertigo secondary to ear surgery 
with an effective date of February 25, 1998 for the 30 
percent disability evaluation. The veteran appealed to the 
Board.

In an October 1999 decision, the Board denied entitlement to 
an effective date earlier than February 25, 1998, for the 
grant of service connection for tinnitus with vertigo 
secondary to ear surgery evaluated as 30 percent disabling. 
The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).

In an Order issued in June 2003, the Court vacated the 
Board's October 1999 decision and remanded the matter to the 
Board for further adjudication.

In a September 2003 decision, the Board essentially granted 
entitlement to an earlier effective date of May 19, 1995, for 
the grant of service connection for vertigo secondary to ear 
surgery. (Service-connection solely for tinnitus had been 
established since September 12, 1989). The veteran filed an 
appeal to the Court claiming entitlement to an effective date 
earlier than May 19, 1995 for the grant of service connection 
for tinnitus with vertigo secondary to ear surgery.

In an Order issued in October 2004, the Court vacated that 
part of the Board's September 2003 decision denying 
entitlement to an effective date earlier than May 19, 1995, 
for the grant of service connection for vertigo secondary to 
ear surgery and remanded the matter to the Board for further 
consideration.

Also, the record shows that in a June 2003 rating decision 
the RO granted permanency of a total 100 percent schedular 
evaluation for Meniere's disease (previously rated as 
tinnitus with vertigo secondary to ear surgery). 
Historically, the record shows that in an unappealed rating 
decision in March 2001, the RO initially granted service 
connection for Meniere's disease that had been previously 
rated as tinnitus with vertigo secondary to ear surgery, 
evaluated as 100 percent disabling from June 27, 2000. 

In July 2003, the RO notified the veteran of the June 2003 
rating decision and that payment based on permanency of a 
total 100 percent evaluation for Meniere's disease was 
effective July 1, 2003. In statements dated in July 2003 and 
January 2004, the veteran appeared to express disagreement 
with the effective date of the grant of permanency of a total 
100 percent rating for Meniere's disease.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in these 
circumstances where an NOD is filed, but a statement of the 
case (SOC) has not been issued, the Board must remand the 
claim to the RO to direct a statement of the case be issued. 
Accordingly, the Board remanded this claim to the RO in 
February 2005 to direct that a statement of the case (SOC) be 
issued in compliance with Manlincon v. West, supra.  

At that time, the Board also remanded the issue of 
entitlement to an effective date prior to May 19, 1995, for a 
grant of service connection for vertigo secondary to ear 
surgery to the RO for readjudication and also instructed the 
RO to adjudicate an inextricably intertwined issue of 
entitlement to an effective date earlier than February 25, 
1998, for the assignment of a 30 percent evaluation for 
tinnitus with vertigo secondary to ear surgery. In a rating 
action of August 2005, the RO granted an effective date of 
January 21, 1994, for a grant service connection and the 
assignment of a 30 percent rating for vertigo secondary to 
ear surgery.   

For reasons discussed below, the issues of an earlier 
effective date for the grant of permanency of a total 100 
percent schedular rating for Meniere's disease and 
entitlement to an effective date prior to June 27, 2000, for 
a grant of service connection and the assignment of a 100 
percent rating for Meniere's disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran has vertigo as a residual of inservice ear 
surgery.  

2.	The veteran was discharged from active service on 
September 12, 1989.  

3.	The veteran's original claim for service connection for 
residuals of ear surgeries was received by the VA on 
April 20, 1990.


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1989 for 
a grant of service connection for vertigo secondary to ear 
surgery have been met. 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.  In regard to 
the issue of entitlement to an effective date prior to 
January 21, 1994, for the grant of service connection for 
vertigo secondary to ear surgery that is the subject of the 
decision below, while none of the VCAA notices in the claims 
folder addressed the this issue per se, the Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"). In view 
of the Board's completely favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim for an effective date prior to 
January 21, 1994, for the grant of service connection for 
vertigo secondary to ear surgery.  

Under the applicable criteria, the effective date of a grant 
of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.  

The veteran's service medical records do indicate that he 
initially experienced vertigo following a right ear 
stapedectomy performed in 1988, while he was in military 
service.  When the VA granted service connection for vertigo 
in 1998 the association between the veteran's vertigo and his 
inservice ear surgery was recognized.  

The veteran was discharged from service on September 12, 
1989.  On a VA Form 21-256 (Veterans Application for 
Compensation or Pension) received on April 20, 1990, the 
veteran specifically claimed service connection for his 
residuals of inservice ear surgeries, as well as for tinnitus 
and hearing loss.  In a September 1990 rating action the RO 
granted service connection for tinnitus and bilateral hearing 
loss.  This rating action took no further adjudicative action 
regarding any other disability that could be considered a 
residual of the veteran's ear surgeries.  

In view of the above, the Board finds that the veteran's 
claim for service connection for dizziness as a residual of 
inservice ear surgeries remained open since its receipt by 
the RO in April 1990.  Since that claim was received within 
one year of the veteran's discharge from service in September 
1989, 38 C.F.R. § 3.400 mandates that September 13, 1989, the 
day following the veteran's discharge from service, is the 
appropriate effective date for a grant of service connection 
for vertigo secondary to ear surgery.  


ORDER

Entitlement to an effective date of September 13, 1989, for 
service connection for vertigo, secondary to ear surgery, is 
granted.  




REMAND

As noted above, when the Board last remanded this case in 
February 2005 it directed the RO to send the veteran a 
statement of the case in regard to the issue of entitlement 
to an effective date earlier than July 1, 2003 for a grant of 
permanency of a total 100 percent evaluation for Meniere's 
disease.  However, a review of the record fails to indicate 
that the veteran was ever sent a statement of the case in 
regard to this issue.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance." Id.  Accordingly, the issue of an earlier 
effective date for the grant of permanency of a total 100 
percent schedular rating for Meniere's disease must again be 
remanded to the RO.  

In addition, the veteran has recently claimed entitlement to 
an earlier effective date for the assignment of a 100 percent 
rating for Meniere's disease.  In a November 2005 rating 
action the RO denied entitlement to an earlier effective date 
for service connection and the assignment of a 100 percent 
rating for Meniere's disease.  A statement received by the 
Board in December 2005 constituted a notice of disagreement 
with the November 2005 rating decision.  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued. See Manlincon v. 
West, supra. When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted. If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2004) (emphasis added).

The RO is again advised that the Board is obligated by law to 
ensure that the RO complies with its directives. The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated. See Stegall v. West, supra..

Accordingly, the case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of record, 
the veteran should be issued a letter 
outlining the requirements for an earlier 
effective date, and his and VA 
responsibilities in obtaining evidence. 
The RO should again adjudicate the issues 
of entitlement to an earlier effective 
date for the grant of permanency of a 
total 100 percent rating for Meniere's 
disease and entitlement to an effective 
date prior to June 27, 2000, for a grant 
of service connection and the assignment 
of a 100 percent rating for Meniere's 
disease. If these benefits are not fully 
granted, the veteran should be provided a 
statement of the case in regard to these 
matters.  The veteran should be advised of 
the time limit in which he may file a 
substantive appeal of these issues. Then, 
only if an appeal is perfected as to these 
issues, should they be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


